Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/24/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-24) were examined in a Non-Final office action dated 09/8/2021. A Final office action in response to Applicants submission dated 12/03/2021 was mailed on 1/25/2022. Claims 1-30 (includes new claims 25-30) were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered. 

Response to Arguments and amendments
Applicants arguments regarding the assertion that the claimed apparatus is a CVD apparatus and not a sputtering deposition apparatus is not persuasive. The claims recite positive structural elements which are disclosed in the prior art as cited. It is also noted that a new use of a known apparatus does not make it patentable. There may be ways to claim a process which is different, however the apparatus is distinguished by what it is and not what it does. The amendments to the claims are addressed in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
“a magnetic field and a radio frequency field operably being created between the electrodes within the plasma area and being configured to longitudinally emit plasma enhanced chemical vapor deposition material out of the outlet along a centerline axis” 
It is however unclear if a corresponding structure for this function is other than those  claimed in sections (a) to (e) and (g). It is noted that the claim is directed to an apparatus and includes limitations directed to structure as above.
Claim 18 includes similar limitation.
Claim 4 recites “The apparatus of Claim1, further comprising a photovoltaic panel intersecting the centerline axis extending between the electrodes, and the deposition material including silicon.”
The specification describes the workpiece substrate being portion of a photovoltaic panel and does not appear to define or distinguish the claimed  apparatus. 
Claim 9 recites “a silicon wafer or glass sheet workpiece located in the vacuum chamber; the workpiece being electrically grounded”.
It is noted that the workpiece may be grounded only through the substrate carrier 29 which is directly grounded. A glass substrate, therefore may not be grounded. 
Claim 15 recites “a silicon wafer or glass sheet workpiece located in the vacuum chamber; the workpiece being electrically grounded; and the magnets being located on only a side of the workpiece containing the deposition material.”
As discussed above, workpiece may be grounded only through the substrate carrier 29 which is directly grounded. A glass substrate, therefore may not be grounded. 
Similar limitation is included in claims 22 and 23.
Claim 17 recites “wherein an RF voltage waveform of voltage versus time, as measured at the electrodes, is mostly negative when the plasma is generated, which pulls electrons in the plasma toward a longitudinal centerline of the casing and increases density of the plasma”.
It is noted that generation of bias as above is a consequence of applied power but does not point to an additional structural element.
Similar limitation is included in claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Choi et al (US 9299957).
Choi et al disclose a material processing apparatus comprising: 
(a) a vacuum chamber (Fig 1-10); 
(b) a shield located in the vacuum chamber (140), the shield being electrically grounded with the chamber, the shield including lateral side walls and a longitudinal work piece-facing outlet (Fig 1); 
(c) multiple electrodes (111a and 11b) located internal to the shield, the electrodes being laterally spaced apart but facing each other about a longitudinal centerline of the shield (Fig 2A and 2B); 
(d) a radio frequency power source electrically coupled to all of the electrodes within the shield (Col 5 lines 1-4); 
(e) a gas inlet configured to flow precursor gas to a plasma area located between the electrodes (30); and 
(f) a magnetic field and a radio frequency field operably being created between the electrodes within the plasma area and being configured to longitudinally emit deposition material out of the outlet (Fig1).
Regarding claims 17 it is noted that RF applied to an electrode creates a bias which is negative. Also, magnetic field increases plasma density by increasing collisions. The combination of the two and any structure pointed to is however unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) in view of Choi et al (US 9299957) and Tabuchi et al (US 20010006093).
Choi et al disclose a material processing apparatus comprising: 
(a) a vacuum chamber (Not shown in Fig 1 but disclosed in Para 29). 
(b) a shield located in the vacuum chamber (91, 92), the shield being electrically grounded (function as anode, Para 34), the shield including lateral side walls and a longitudinal workpiece-facing outlet (Fig 1 where the plasma is pointing to the substrate 71 or 81). It is noted that the shield includes the casing 92 in contact with the part 91 (See para 44); 
(c) multiple electrodes (10, 20, 30 40 function as cathode, Para 34) located internal to the shield, the electrodes being laterally spaced apart but facing each other about a longitudinal centerline of the shield (Fig 1); 
(d) a radio frequency power source electrically coupled to all of the electrodes within the shield (Fig 1-5 and Para 35); 
(e) a gas inlet configured to flow precursor gas to a plasma area located between the electrodes (50, 60); and 
(f) a magnetic field and a radio frequency field operably being created between the electrodes within the plasma area and being configured to longitudinally emit deposition material out of the outlet (Para 32) along a centerline axis.
Choi et al (US 20110168553)  do not disclose multiple and spaced apart gas supply holes located through each of the electrodes, each of the holes having a gas entry direction located substantially perpendicular to the center line axis.
It is noted that gas holes 50 and 60 are perpendicular to the central axis but they are not many and not spaced. 
In Tabuchi et al gas is introduced through holes (11b) in the electrodes (Fig 5, 6, 7A, 7B, 8A-8C and others).
It would have been obvious for one of ordinary skill in the art at the time of invention to have multiple gas supply inlets for uniformity of gas and therefore plasma and process uniformity.
Regarding claims 2 and 11, the direction of electric field and magnetic field are as claimed. Direction of gas is perpendicular to emission direction. 
Regarding claims 3, 12 and 21 the substrate is parallel to magnetic field.
Claim 4 is directed to intended use. The structure disclosed is fully capable of this use.
Regarding Claims 5, 13 and 19 longitudinal direction of deposition material is in plasma direction.
Regarding claims 7 and 14 the substrate is outside the shield but within vacuum chamber (Para 29).  
Regarding claim 9 and 15, the substrate carrier is grounded (US 9299957 Fig 1).
Claims 10 and 16-17 are rejected along with claim 1.
Regarding claim 11, 13 and 14 specific gas direction is disclosed by Choi et al (US 20110168553)  and Tabuchi et al (US 20010006093).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) or Choi et al (US 9299957) in view of Matsuoka et al (US 4911814).
Regarding claims 6 and 8 insulator is not explicitly disclosed. However, one of ordinary skill in the art would know when and where to install insulator to isolate powered electrode. 
Insulator is more clearly disclosed as 12 and 13 in Fig 1 of Matsuoka et al to isolate electrodes from ground. The particular shape of insulator would depend upon the location needing isolation. It would be obvious to one of ordinary skill in the art.

Claims 12 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20110168553) in view of Choi et al (US 9299957) and Tabuchi et al (US 20010006093) and Iwata et al (US 20180171464).
Choi et al in view of Choi et al do not disclose the magnetic field perpendicular to the plane of the substrate.
Iwata et al disclose alternative arrangement of permanent magnets so that the magnetic field would be perpendicular to the plane of the substrate (See. Fig 3 for magnetic field and Fig 1 for arrangement of permanent magnets.
It would have been obvious for one of ordinary skill in the art at the time of invention to have this kind of arrangement as being an alternative arrangement for specific process requirement or advantage.
Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 9299957) in view of Iwata et al (US 20180171464).
Regarding claim 18 which is similar to claim 1 except for the specific arrangement of magnetic field perpendicular to the plane of the substrate.
Iwata et al disclose alternative arrangement of permanent magnets so that the magnetic field would be perpendicular to the plane of the substrate (See. Fig 3 for magnetic field and Fig 1 for arrangement of permanent magnets.
It would have been obvious for one of ordinary skill in the art at the time of invention to have this kind of arrangement as being an alternative arrangement for specific process requirement or advantage.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 9299957) in view of Iwata et al (US 20180171464) and Matsuoka et al (US 4911814).
Regarding claim 25 insulator is not explicitly disclosed. However, one of ordinary skill in the art would know when and where to install insulator to isolate powered electrode. 
Insulator is more clearly disclosed as 12 and 13 in Fig 1 of Matsuoka et al to isolate electrodes from ground. The particular shape of insulator would depend upon the location needing isolation. It would be obvious to one of ordinary skill in the art.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 9299957) in view of Iwata et al (US 20180171464) and Tabuchi et al (US 20010006093).
Choi et al in view of Iwata et al as disclosed above for claim 18 do not disclose multiple gas holes through electrodes. 
In Tabuchi et al gas is introduced through holes (11b) in the electrodes (Fig 5, 6, 7A, 7B, 8A-8C and others).
It would have been obvious for one of ordinary skill in the art at the time of invention to have multiple gas supply inlets for uniformity of gas and therefore plasma and process uniformity.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 9299957) in view of Iwata et al (US 20180171464) and in view of Hirano et al (US 20090233430).
Regarding claims 27 and 30 Choi et al disclose electrodes facing each other and being at same potential extending them in the form of a cylinder would work in the same way. This however is not disclosed by Choi.
Hirano et al disclose annular electrode (215) and encircle a substantially cylindrically shaped and longitudinally elongated housing  (202) with the vacuum chamber located inside the housing, and the shield (223) is electrically grounded and encircles the annular electrodes, further comprising annular ring magnets (216) longitudinally located outboard of the electrodes.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a cylindrical anode for higher and more uniform plasma density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references disclose plasma processing systems with shield, magnets and electrodes, cathode and anode for deposition disposed like claimed. For example, Sadao Kodokura (US 4842708) and (US 6156172) disclose plasma processing systems with shield, magnets and electrodes cathode and anode for deposition. Similarly, Makoto Nagashima (US 6962648) disclose similar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716